Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 1, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 1, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00868-CV
____________
 
IN RE IVO NABELEK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 19, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed September 1, 2005.
Panel consists of
Justices Hudson, Frost, and Seymore.